UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2318


ERICK AGUILAR RUIZ,

                Plaintiff - Appellant,

          v.

NATIONSTAR MORTGAGE LLC; NATASHA BARONE, Substitute Trustee;
HUTCHENS, SENTER, BRITTON, PA; FLICK MORTGAGE INVESTORS;
LINDSEY R. DAVIS,

                Defendants – Appellees,

          and

GMAC BANK,

                Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cv-00272-NCT-JEP)


Submitted:   February 20, 2014             Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erick Aguilar Ruiz, Appellant Pro Se. James Scott Flowers,
HUTCHENS, SENTER, KELLAM & PETIT, PA, Fayetteville, North
Carolina; Grady L. Balentine, Jr., Special Deputy        Attorney
General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Erick Aguilar Ruiz appeals the district court’s order

adopting the magistrate judge’s recommendation to dismiss Ruiz’s

civil action, which was based on the foreclosure sale of his

home.     The district court referred this case to a magistrate

judge    pursuant     to     28     U.S.C.       § 636(b)(1)(B)      (2012).         The

magistrate    judge    recommended         granting      Defendants’       motions    to

dismiss on various legal grounds and advised Ruiz that failure

to file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

            The     timely        filing     of    specific     objections      to     a

magistrate    judge’s       recommendation          is   necessary     to    preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned       of    the     consequences        of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                         Ruiz

has waived appellate review by failing to file objections after

receiving proper notice.            Accordingly, we affirm the judgment of

the district court.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented    in   the    materials




                                             3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4